Citation Nr: 1435465	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-30 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a rating in excess of 30 percent for the residuals of a head injury.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), including organic mental disorder, depressive disorder with anxiety, and psychological factors affecting physical condition.

6.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

7.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

9.  Entitlement to a rating in excess of 10 percent for a right upper arm scar.

10.  Entitlement to a rating in excess of 10 percent for a low back disability.

11.  Entitlement to a compensable rating for tinea pedis.

12.  Entitlement to a compensable rating for bilateral hearing loss.

13.  Entitlement to a compensable rating for the residuals of a cervical spine injury.

14.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel







INTRODUCTION

The appellant is a Veteran who had more than 14 years of active service, including from January 1970 to December 1971 and from December 1976 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2007 and February 2009 by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The Veteran waived Agency of Original Jurisdiction (AOJ) review of evidence he submitted at and soon after his Board hearing.

The issues of entitlement to service connection for a bilateral knee disability, hypertension, and diabetes mellitus, entitlement to a rating in excess of 30 percent for the residuals of a head injury, entitlement to a rating in excess of 30 percent for PTSD, entitlement to ratings in excess of 10 percent for right carpal tunnel syndrome, a right ankle disability, and low back disability, and entitlement to compensable ratings for tinea pedis, bilateral hearing loss, the residuals of a cervical spine injury, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  At his March 27, 2014, Board hearing the Veteran requested withdrawal of his appeal for entitlement to a rating in excess of 10 percent for tinnitus.

2.  At his March 27, 2014, Board hearing the Veteran requested withdrawal of his appeal for entitlement to a rating in excess of 10 percent for a right upper arm scar.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for a right upper arm scar by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeals for entitlement to increased ratings for tinnitus and a right upper arm scar and; hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.


ORDER

The appeal for entitlement to service connection for a rating in excess of 10 percent for tinnitus is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for a right upper arm scar is dismissed.


REMAND

Additional development is required of the remaining issue prior to appellate review.  The Veteran contends that he has bilateral knee disabilities as a result of service-connected right ankle disability and his duties in service which involved climbing on tanks.  He also contends, in essence, that he developed hypertension and diabetes mellitus as a result of weight he gained due to an inability to exercise because of service-connected disabilities.  The Board notes that service treatment records show the Veteran sustained a right knee injury in an October 1974 motor vehicle accident and that he was treated for chondromalacia patella in July 1975.  The Veteran's knee, hypertension, and diabetes mellitus claims have not been addressed by VA compensation examination.  

At his hearing in March 2014 the Veteran asserted, in essence, that his PTSD had worsened since his March 2012 VA examination.  He also described a headache incident involving vision problems and a two week period of dizziness in the summer of 2012.  He reported that he had constant back and right carpal tunnel syndrome pain and asserted that his hearing loss had worsened since his March 2012 VA audiology examination.  He stated that his tinea pedis disability was worse during the summer months.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up).   Overall, he believed he was unemployable as a result of his service-connected disabilities.  In support of his claims the Veteran provided copies of private chiropractic treatment records in May 2014 and a provided a copy of a May 2014 private medical opinion noting he had severe neck, low back, and headache symptoms.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2013).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Here, the Board finds the Veteran should be afforded new VA examinations for etiology opinions concerning his knee, hypertension, and diabetes mellitus claims and to document the current severity of the service-connected disabilities on appeal.  See 38 C.F.R. § 3.159(c)(4).  Prior to the examinations, up-to-date treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any recent relevant unobtained treatment records with the claims file.  A specific request should be made for records from the Columbia VA Medical Center since July 2013.  All records obtained should be associated with the claims file.

2.  Afford the Veteran a VA general medical examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) he has bilateral knee disabilities, hypertension, and/or diabetes mellitus that were incurred or aggravated as a result of service or a service-connected disability.  The examiner should address the relevant evidence of record, to include service treatment reports noting a right knee injury and chondromalacia patella.  The question of whether the Veteran's service connected orthopedic disabilities has resulted in a change of body habitus that, in turn, has caused or aggravated his hypertension and diabetes mellitus.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Afford the Veteran a VA PTSD examination and obtain the following medical opinions: 

a. Identify all manifest symptoms associated with the service-connected PTSD, including organic mental disorder, depressive disorder with anxiety, and psychological factors affecting physical condition, over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability. 

b. Discuss the impact the Veteran's service-connected PTSD disability has on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Afford the Veteran a VA neurological disorders examination and obtain the following medical opinions: 

a. Identify all manifest symptoms associated with the service-connected residuals of head injury, including headaches, over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability. 

b. Discuss the impact the Veteran's service-connected residuals of head injury have on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.




5.  Afford the Veteran a VA orthopedic examination and obtain the following medical opinions: 

a. Identify all manifest symptoms associated with the service-connected cervical spine, low back, right carpal tunnel syndrome, and right ankle disabilities over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability. 

b. Discuss the impact the Veteran's service-connected cervical spine, low back, right carpal tunnel syndrome, and right ankle disabilities have on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

6.  Afford the Veteran a VA skin diseases examination (preferably during the summer months) and obtain the following medical opinions: 

a. Identify all manifest symptoms associated with the service-connected tinea pedis disability over the course of the appeal, to include any seasonal increase in symptoms, and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.  Information should be obtained from the Veteran regarding flare-ups if such is not occurring at the time of the examination.

b. Discuss the impact the Veteran's service-connected tinea pedis disability has on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

7.  Afford the Veteran a VA audiology examination and obtain the following medical opinions: 

a. Identify all manifest symptoms associated with the service-connected hearing loss disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability. 

b. Discuss the impact the Veteran's service-connected hearing loss disability has on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

8.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


